Hotel Outsource Management International Inc. Up to 30,000,000Sharesof Common Stock Issuable Upon the Exercise of SubscriptionRights at $0.05 per Share We are distributing, at no charge to our stockholders, non-transferable subscription rights to purchase up to an aggregate of 30,000,000shares of our common stock. The holders of record as of December 16, 2008, the record date, of our common stock will receive one non-transferable subscription right for each whole share of common stock they own on the record date. The subscription price will be $0.05 per share, which we refer to as the subscription price. Each subscription right will entitle its holder to purchase 0.7295shares of our common stock, which we refer to as the basic subscription right.If you fully exercise your basic subscription rights and other stockholders do not fully exercise their basic subscription rights, you will be entitled to exercise an over-subscription privilege to purchase, subject to limitations, a portion of the unsubscribed shares of our common stock. To the extent you exercise your over-subscription privilege and pay for an amount of shares that exceeds the number of the unsubscribed shares available to you, any excess subscription amount received by the subscriptionagent will be returned, without interest, as soon as practicable. The subscription rights will expire if they are not exercised by 5:00p.m., New York
